Citation Nr: 0526261	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to secondary service connection for 
disabilities of the left hip and low back.  

2.  Entitlement to an increased rating for a left knee 
disability, classified as postoperative residuals of a torn 
left medial meniscus, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1967 to 
December 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and February 1996 rating 
decisions by the Newark, New Jersey, Regional Office (RO), 
which ultimately increased an evaluation for the service-
connected left knee disability from noncompensable to 10 
percent, effective January 31, 1995 (after an October 1995 RO 
hearing was held, the hearing officer's February 1996 
decision granted said 10 percent increased rating).  
Appellant subsequently appealed a September 1997 rating 
decision, which denied secondary service connection for 
disabilities of the right knee, left hip, and low back.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)), became law.

In May 2002, the Board undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in light of 
that Federal Circuit case, in August 2003, the Board remanded 
the case to the RO for additional development, including 
readjudication that considered the VCAA and any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation.

A subsequent January 2005 rating decision granted secondary 
service connection for a right knee disability, thereby 
rendering said right knee service connection issue moot.  
However, it does not appear that the RO subsequently 
readjudicated the appellate issues involving secondary 
service connection for low back and left hip disabilities 
with consideration of the recently service-connected right 
knee disability, which appears inextricably intertwined with 
those secondary service connection issues.  Consequently, the 
low back and left hip secondary service connection appellate 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board will render a 
decision herein on the remaining left knee increased rating 
appellate issue.  


FINDING OF FACT

The appellant's service-connected left knee disability is 
manifested primarily by meniscal pathology with associated 
symptoms including pain, tenderness, and crepitus.  The 
clinical evidence reveals normal left knee extension and no 
less than 120 degrees' flexion.  Left knee ligamentous 
laxity/instability has not recently been clinically 
confirmed.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for appellant's postoperative residuals of a torn left medial 
meniscus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5257, 5260, 5261 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2004)); 
and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the left knee disability rating appellate 
issue.  A comprehensive medical history, detailed clinical 
findings, and other relevant evidence with respect to the 
left knee disability over the years are documented in the 
claims folder.  VA clinical records were obtained and 
numerous VA orthopedic examinations were conducted, which in 
totality are sufficiently detailed and comprehensive 
regarding the nature and severity of the left knee 
disability.  Additionally, pursuant to a Board remand, a 
recent May 2004 VA orthopedic examination was conducted, 
which, in part, specifically addressed the question of 
whether any left knee joint instability was manifested.  It 
has not been alleged that said examination was inadequate.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Said 
clinical records and examinations are sufficiently detailed 
and comprehensive regarding the nature and severity of the 
service-connected left knee disability at issue, and provide 
a clear picture of all relevant symptoms and findings.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, rating criteria, discussion of 
relevant clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

It does not appear that appellant has informed the VA of the 
existence of any available, additional, specific competent 
evidence that might prove to be material concerning said 
appellate issue in question.  See Mayfield, supra.  Appellant 
has also submitted private clinical records in support of the 
claim.  Additionally, in a June 2001 written statement, 
appellant specifically reported that he had no additional 
evidence to submit and desired the case expeditiously decided 
by the Board.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's disability rating 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  In any event, the RO 
issued an May 2004 VCAA notice on said claim on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Said VCAA notice adequately informed appellant that he should 
submit evidence of increase in severity of the left knee 
disability, including medical evidence concerning his 
symptoms.  

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claim and 
that the VA has diligently attempted to assist him in 
obtaining evidence necessary to substantiate the claim.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left knee 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Appellant's service medical records reveal that he reportedly 
sustained a twisting-type injury to his left knee during 
service, and a torn lateral meniscus was clinically reported.  

On January 1980 VA examination, appellant's left knee was 
essentially unremarkable, including on x-ray.  A history of a 
left medial meniscal tear was diagnosed.  A May 1980 rating 
decision granted service connection and assigned a 
noncompensable evaluation for residuals of a left medial 
meniscal tear, which was coded under Diagnostic Code 5257 for 
rating knee impairment, including instability.  

In January 1995, appellant submitted a written statement, 
alleging that he had left lower extremity numbness including 
the hip, and that he limped.  

An April 1995 private medical statement indicated that 
appellant had painful left knee motion, giving way, and 
tenderness.  A history was noted that he had undergone an 
arthroscopy of that knee, which had shown hypertrophic 
plica/synovitis and chondromalacia. 

During an October 1995 RO hearing, appellant testified that 
the only surgical intervention regarding his left knee was in 
the early 1980's after an accident at work while he was a 
forklift operator; that he currently was a maintenance 
supervisor for a housing department; and that he had back and 
hip problems.   

On October 1995 VA orthopedic examination, appellant was 
described as obese.  His left knee exhibited 0 degrees' 
extension and 125 degrees' flexion (described as full 
flexion).  Normal ranges of knee motion are listed by VA 
regulation as 0 degrees' extension and 140 degrees' flexion.  
38 C.F.R. § 4.71 (2004), Plate II.  He had "exquisite" pain 
on knee joint palpation.  There was no ligamentous 
instability.  

A February 1996 rating decision increased an evaluation for 
the service-connected left knee disability from 
noncompensable to 10 percent, effective January 31, 1995.

On April 1997 VA orthopedic examination, appellant reported 
that he was a maintenance supervisor.  Clinically, he 
ambulated with a non-ataxic gait.  The left knee had full 
range of motion although with some crepitus.  There was no 
effusion.  There was some medial joint line tenderness on 
palpation.  A McMurray's sign was negative and quadriceps 
strength was described as good without muscle atrophy.  A 
left knee x-ray was interpreted as showing minimal 
degenerative changes.  The diagnosis was mild post-traumatic 
arthritis of the left knee, status post meniscal tear with 
subsequent meniscal retear versus a partial medial 
meniscectomy.  The examiner opined that the left knee 
disability was mild.

On April 1999 VA orthopedic examination, appellant's 
complaints included occasional sharp left knee pain.  
Clinically, the left knee had mild to moderate crepitus, a 
trace of increased warmth, and medial joint line tenderness.  
There was no effusion/swelling.  The knee joint was described 
as stable, although with slight anterior laxity.  The knee 
exhibited 2 degrees' extension and 120 degrees' flexion.  A 
left knee x-ray was interpreted as showing mild degenerative 
changes.  Moderate left knee degenerative joint disease was 
diagnosed.  

A December 1996-January 1997 private medical statement 
indicated that appellant had a low back disability and mild 
antalgic gait.

On March 2001 VA orthopedic examination, appellant's 
complaints included left knee pain with occasional "giving 
way."  He reportedly was a maintenance supervisor.  
Clinically, he was described as moderately obese.  The left 
knee had no swelling, increased heat, or erythema and 
exhibited full, painless range of motion.  There was 
medial/lateral joint line tenderness on palpation with a 
positive patellar grind test.  Lachman and anterior drawer 
tests were negative.  A McMurray's sign was equivocal.  
Quadriceps/hamstrings strength was "5/5."  Gait was 
antalgic.  Appellant tended to guard the left lower 
extremity.  A left knee MRI revealed a degenerative tear of 
the posterior horn medial meniscus, three compartment 
osteoarthritis most markedly affecting the patellofemoral 
compartment, and a small amount of knee joint effusion.

Private clinical records dated from 1998 to 2003 revealed 
that in October 2002, appellant reported having experienced 
some bilateral knee instability particularly while working.  
Clinically, the left knee had normal range of motion with 
slight crepitus and medial joint line tenderness.  
Anterior/posterior drawer tests were normal.  There was 
medial knee joint tenderness and quadriceps/hamstrings 
strength was "5-/5."  A November 2002 left knee MRI 
revealed normal cruciate/collateral ligaments; degenerative 
tear of the posterior horn of the medial meniscus; mild 
degenerative changes of the lateral meniscus; and osteophytic 
lipping of all three compartments with mild synovial 
effusion.  VA outpatient treatment records indicated that in 
October 2003, he reported being unemployed since July of that 
year.  In May 2004, he reportedly had recently changed jobs, 
and was engaged in heavy labor work for a concrete company 10 
hours daily, six days per week.  In August 2004, he 
reportedly was "out of work due to leg injuries."  

On May 2004 VA orthopedic examination, the examiner stated 
that the claims folder had been reviewed; and that 
appellant's complaints included constant knee pain aggravated 
by prolonged standing, sitting, and walking.  He was 
currently employed as a forklift driver, was independent in 
daily living activities and ambulation, and did not utilize 
any assistive devices.  Clinically, the left knee had no 
atrophy, erythema, or effusion.  The knee exhibited 0 
degrees' extension and 120 degrees' flexion with end-range 
pain and some crepitus.  He complained of moderate knee joint 
pain on palpation.  There was no left knee joint line 
tenderness.  A Lachman test was negative.  A McMurray's sign 
was equivocal.  Significantly, varus and valgus stress 
testing was negative for knee instability.  Lower extremity 
strength was "5/5."  The impression was bilateral knee pain 
secondary to osteoarthritis, moderate in severity, with MRI 
evidence of a degenerative tear of the posterior horn medial 
meniscus.  The examiner stated that appellant's left knee 
pain was moderate in severity and that there was no evidence 
of ligamentous laxity, muscle loss/atrophy, weakness, 
weakened movement, excess fatigability, or incoordination.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected left knee 
disability.  It should be pointed out that the only left knee 
disability for which service connection is in effect has been 
classified by the RO as postoperative residuals of a torn 
left medial meniscus, which has been rated under Diagnostic 
Code 5257 on the basis of knee impairment including 
instability.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.

An increased rating in excess of 10 percent would not be 
warranted under Diagnostic Code 5260 or 5261 for the service-
connected left knee disability, since the clinical evidence, 
including October 1995, April 1997, March 2001, and May 2004 
VA orthopedic examinations reports revealed normal left knee 
extension of 0 degrees and flexion limited to no less than 
120 degrees, neither of which met the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 5260 
or 5261.  Although a single VA examination in April 1999 
recorded left knee extension as 2 degrees, the fact that none 
of the VA examinations prior or subsequent to that April 1999 
examination confirmed any limitation of extension persuades 
the Board to discount the reliability of that single 
examination's finding in question.  

In VAOPGCPREC 9-2004 (September 17, 2004), the VA General 
Counsel held that separate ratings under Diagnostic Codes 
5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's left knee limitation of 
flexion does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5260, and no limitation of 
extension has been shown on October 1995, April 1997, March 
2001, and May 2004 VA examinations, as previously explained, 
separate ratings based on limitation of flexion and extension 
are not warranted.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Code 5257.  
The Board has considered appellant's contentions regarding 
knee impairment, and clinical findings and diagnostic studies 
have shown some pathology of the cartilaginous structures and 
associated impairment.  However, it is of substantial import 
that on October 1995, April 1997, April 1999, March 2001, and 
May 2004 VA orthopedic examinations, the left knee joint was 
not clinically shown to be unstable.  Although on a single 
April 1999 VA orthopedic examination, slight left knee laxity 
was noted, this finding was not confirmed on subsequent March 
2001 and May 2004 VA orthopedic examinations.  In fact, on 
that more recent May 2004 VA orthopedic examination, varus 
and valgus stress testing was negative for knee instability 
and the examiner stated that there was no evidence of 
ligamentous laxity.  The fact that none of the VA 
examinations prior or subsequent to that April 1999 
examination confirmed any left knee joint instability 
persuades the Board to discount the reliability of that 
single examination's finding in question.  Determination of 
credibility is a function for the BVA.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991).  

Although a VA General Council opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Council 
opinion is not applicable here because the overall, credible 
clinical evidence does not confirm that appellant has any 
instability of the left knee, even assuming arguendo that 
arthritis is part of the service-connected left knee 
disability.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).  Thus, a separate evaluation would not be warranted 
under Diagnostic Code 5003 or 5010 based on arthritis, even 
assuming arguendo that arthritis is part of the service-
connected left knee disability, since left knee instability 
was not clinically confirmed on VA examinations, including on 
the most recent examination in May 2004.  Thus, on this point 
in controversy as to left knee instability, the Board 
concludes that the negative evidence clearly outweighs any 
positive evidence.  

Thus, it is the Board's opinion that an evaluation in excess 
of the assigned 10 percent for the service-connected left 
knee disability based upon limitation of motion or 
instability would not be warranted based on the 
aforementioned evidentiary record, since the recorded 
limitation of extension or flexion measurements did not meet 
the criteria for a higher evaluation under Diagnostic Code 
5260 or 5261, nor was left knee instability clinically 
confirmed.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  Appellant's clinical 
complaints appear credible to the extent that the left knee 
exhibits painful motion on use with associated symptomatology 
such as tenderness and crepitus.  Assuming that appellant 
experiences painful left knee motion, tenderness, and 
crepitus that may reasonably be attributed to meniscal 
pathology, such symptomatology has been compensated for under 
the 10 percent rating assigned by the RO under Diagnostic 
Code 5257.  Thus, to assign an additional separate 10 percent 
rating for painful left knee motion under 38 C.F.R. §§ 4.10, 
4.40, and/or 4.45 would constitute pyramiding, since it would 
compensate for painful knee symptomatology that the RO has 
considered in rating said disability.  See also 38 C.F.R. 
§ 4.14; and Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, 
an increased rating for the service-connected left knee 
disability is not warranted.  

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a rating in excess of 10 percent would not be 
in order under Diagnostic Code 5256.  Diagnostic Code 5258 
does not appear applicable, since appellant has not been 
clinically shown to have a dislocated semilunar cartilage of 
that knee.

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.  The 
evidentiary record indicates that despite the severity of his 
left knee disability, appellant has been able to retain 
employment as a maintenance supervisor and more recently in 
construction and as a forklift operator.  

Thus, the Board concludes that the 10 percent evaluation 
assigned for the postoperative residuals of a torn left 
medial meniscus adequately compensates appellant for the 
degree of functional loss resulting therefrom.  In 
particular, left knee ligamentous laxity or joint instability 
has not been clinically confirmed; appellant did not 
clinically manifest any limitation of knee extension or 
compensable limitation of knee flexion; and he ambulated 
without any serious gait impairment attributable to that 
knee.  

The clinical evidence does not reflect that the service-
connected left knee disability presents such an exceptional 
or unusual disability picture as to warrant consideration of 
an extraschedular evaluation, for the aforestated reasons.  
38 C.F.R. § 3.321(b)(1).  In particular, the left knee 
disability does not preclude ambulation or appellant's 
employment, nor does it require frequent hospitalizations.  
Since the preponderance of the evidence is against allowance 
of the left knee disability appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

An increased rating in excess of 10 percent for a left knee 
disability is denied.  To this extent, the appeal is 
disallowed.


REMAND

In a January 2005 addendum to a May 2004 VA orthopedic 
examination report, the examiner opined that appellant's 
right knee disability was likely related to the service-
connected left knee disability, and additionally addressed 
the question of whether his low back and left hip 
disabilities were caused by or aggravated by that left knee 
disability.  Primarily based on said medical opinion, a 
subsequent January 2005 rating decision granted secondary 
service connection for a right knee disability, thereby 
rendering said right knee service connection issue moot.  
However, it does not appear that an opinion was offered or 
that the RO subsequently readjudicated the appellate issues 
with consideration of the recently service-connected right 
knee disability, which appears inextricably intertwined with 
the low back and left hip disabilities secondary service 
connection issues.  Therefore, it is the Board's opinion that 
in order to equitably decide these secondary service 
connection appellate issues, the RO should arrange 
appropriate medical examination and/or opinion regarding 
whether the low back and left hip disabilities may have been 
caused or aggravated by the now service-connected right knee 
disability, and readjudicate these secondary service 
connection issues.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the issues 
involving secondary service 
connection for low back and left hip 
disabilities, the RO should have the 
physician who conducted said May 
2004 VA orthopedic examination, or 
if unavailable, another appropriate 
VA physician, review the entire 
claims folder, examine appellant if 
deemed necessary (including 
conducting all indicated tests and 
studies), and express an opinion in 
terms of is it at least as likely as 
not as to the following: 

(a) Are any currently manifested low 
back and left hip disabilities 
causally or etiologically related to 
the now service-connected right knee 
disability and/or the service-
connected left knee disability; and 
(b) did the now service-connected 
right knee disability and/or the 
service-connected left knee 
disability aggravate the claimed low 
back and left hip disabilities?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The medical opinion and, if 
applicable, examination report, 
should provide an adequate history, 
as well as clinical findings upon 
which the diagnosis is based, and 
provide an adequate rationale for 
medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physician in the medical 
opinion/report.

2.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues involving 
secondary service connection for low 
back and left hip disabilities.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


